DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5 & 16-17) in the reply filed on 11/16/2021 is acknowledged.  The traversal is on the ground(s) that “the Office Action merely alleges that one or more of these conditions is present absent any examples and analysis to support the conclusion of a serious search burden” [REMARKS page 8].  This is not found persuasive because the component carrier (Group I) and the method of manufacturing a component carrier (Group II) are in separate statutory categories and are classified in separate distinct areas H05K1/116 & H05K3/42. Searching in these distinct areas will create a burden. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US PG. Pub. 2011/0240348).

Regarding claim 1 – Lau teaches a component carrier (figs. 5c and 7 [title] Lau states, “Backdrilling of multilayer printed circuit boards”), comprising: a stack (stack of layers of PCB 100) comprising a plurality of electrically conductive layer structures (103a, 103b & 302 [paragraph 0022 & 0027] Lau states, “interconnect conductive traces 103a and 103b…interconnect portion 302 remains electrically interconnected to the conductive trace 103a”) and at least one electrically insulating layer structure (101a-101d [paragraph 0021] Lau states, “plurality of layers 101a-101d…PCB may be constructed from any appropriate material, for example, a glass reinforced epoxy laminate such as FR-4”); wherein the electrically conductive layer structures (103a, 103b & 302) comprise an electrically conductive vertical through-connection (302) and a horizontally extending electrically conductive trace (103a) electrically coupled with an end portion of the vertical through-connection (302); a back-drill hole (305 [paragraph 0029] Lau states, “FIG. 5c illustrates the PCB 100 after the via stub 303 has been backed drilled using a drill bit”) extending through at least part of the at least one electrically insulating layer structure (101a & 101b) towards the end portion; and a neck (neck shown between back drill hole 305 and electrically conductive vertical through-connection 302) connecting the back-drill hole (305) with the end portion of the vertical through-connection (302).
neck”, does not depend on its method of production, i.e. “etching”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

Regarding claim 2 – Lau teaches the component carrier according to claim 1, comprising at least one of the following features: wherein the vertical through-connection (fig. 7, 302) is a plated via ([paragraph 0010] Lau states, “a plating covering an entirety of a first portion of a length of a first via of the plurality of vias”); a pad electrically connecting the electrically conductive trace with the vertical through-connection; wherein the vertical through-connection comprises an electrically conductive stub between the etching neck and the electrically conductive trace; wherein a vertical length of the stub is not more than 0.2 mm, in particular not more than 0.1 mm; wherein the component carrier is free of an electrically conductive stub between the etching neck and the electrically conductive trace; wherein the end portion of the vertical through-connection is burr-free; wherein the back-drill hole comprises a cylindrical section; wherein the back-drill hole comprises a conical or frustoconical section between the cylindrical section and the etching neck; wherein the etching neck has one of a cylindrical shape and a frustoconical shape; wherein a diameter of the etching neck is smaller than a diameter of the back-drill hole; wherein 

Regarding claim 5 – Lau teaches the component carrier according to claim 1, comprising at least one of the following features: at least one component being surface mounted on and/or embedded in the component carrier, wherein the at least one component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an optical element, a bridge, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip; 

 	wherein the at least one electrically insulating layer structure (fig. 7, 101a-101d) comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or bismaleimide-triazine resin, FR-4 ([paragraph 0021] Lau states, “plurality of layers 101a-101d…PCB may be constructed from any appropriate material, for example, a glass reinforced epoxy laminate such as FR-4”), FR-5, cyanate-ester based resin, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide; 
 	wherein the component carrier is shaped as a plate; wherein the component carrier is configured as one of the group consisting of a printed circuit board, a substrate, and an interposer; wherein the component carrier is configured as a laminate-type component carrier.

Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau as applied to claim 1 above, and further in view of Miller (US PG. Pub. 2012/0012380).

Regarding claim 3 – Lau teaches the component carrier according to claim 1, but fails to teach the component carrier further comprising: a test structure which comprises at 
 	Miller teaches a component carrier (fig. 15) further comprising: a test structure (120 [paragraph 0060] Miller states, “back drill testability feature 120”) which comprises at least one horizontally extending electrically conductive dummy trace (124 [paragraph 0058] Miller states, “trace 124”) at a vertical level of and connected to the back-drill hole (112 [claim 1] Miller states, “a via hole (52, 70, 80, 98, 112) drilled through the circuit board (14)”) and/or at a vertical level of and connected to the etching neck.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having the back-drill hole as taught by Lau with a test structure comprising an conductive dummy trace being connected to the back-drill hole of the component carrier as taught by Miller because Miller states, “a missed or improper back drill operation may also be detected by a back drill verification feature having a length tuned to a test frequency. In these embodiments, the back drill verification feature creates a detectable reflection at the test frequency” [paragraph 0053].

Regarding claim 4 – Lau in view of Miller teach the component carrier according to claim 3, wherein the test structure (Miller; fig. 15, 120) is configured so that applying an electric test signal (discussed in paragraph 0053 as quoted below) to one of the group consisting of the electrically conductive trace (116) and the at least one electrically conductive dummy trace (124) and detecting a response signal at another one of the 

Regarding claim 16 – Lau teaches a component carrier (figs. 5c and 7 [title] Lau states, “Backdrilling of multilayer printed circuit boards”), comprising: a stack  (stack of layers of PCB 100) comprising a plurality of electrically conductive layer structures (103a, 103b & 302 [paragraph 0022 & 0027] Lau states, “interconnect conductive traces 103a and 103b…interconnect portion 302 remains electrically interconnected to the conductive trace 103a”) and at least one electrically insulating layer structure (101a-101d [paragraph 0021] Lau states, “plurality of layers 101a-101d…PCB may be constructed from any appropriate material, for example, a glass reinforced epoxy laminate such as FR-4”); wherein the electrically conductive layer structures (103a, 103b & 302) comprise an electrically conductive vertical through-connection (302) and a horizontally extending electrically conductive trace (103a) electrically coupled with an end portion of the vertical through-connection (302); a back-drill hole (305 [paragraph 0029] Lau states, “FIG. 5c illustrates the PCB 100 after the via stub 303 has been backed drilled using a drill bit”) extending through at least part of the at least one electrically insulating layer structure (101a & 101b) towards the end portion (claimed structure shown in figure 7).

 	Miller teaches a component carrier (fig. 15) having a test structure (120 [paragraph 0060] Miller states, “back drill testability feature 120”) which comprises at least one horizontally extending electrically conductive dummy trace (124 [paragraph 0058] Miller states, “trace 124”) at a vertical level of and connected to the back-drill hole (112 [claim 1] Miller states, “a via hole (52, 70, 80, 98, 112) and/or at a vertical level of and connected to an optional etching neck connecting the back-drill hole with the end portion of the vertical through-connection.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having the back-drill hole as taught by Lau with a test structure comprising an conductive dummy trace being connected to the back-drill hole of the component carrier as taught by Miller because Miller states, “a missed or improper back drill operation may also be detected by a back drill verification feature having a length tuned to a test frequency. In these embodiments, the back drill verification feature creates a detectable reflection at the test frequency” [paragraph 0053].

Regarding claim 17 – Lau in view of Miller teach the component carrier according to claim 16, wherein the test structure (Miller; fig. 15, 120) is configured so that applying an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Mundt et al. (US PG. Pub. 2017/0231099) discloses an electrical breaks in PCB vias.
Huang et al. (US PG. Pub. 2015/0264804) discloses a PCB back drill detection method and PCB plating.
Thomas et al. (US PG. Pub. 2015/0208514) discloses methods of forming high aspect ratio plated through holes and high precision stub removal in a printed circuit board.
Smetana, Jr. (US Patent 7337537) discloses a method for forming a back-drilled plated through hole in a PCB.
Tourne et al. (US PG. Pub. 2005/0128672) discloses a closed loop backdrilling system.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847